UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED SECOND QUARTER 2016 RESULTS 1;2;3 Santiago, Chile, September 6, 2016 – CCU announced today its consolidated financial results for the second quarter ended June 30, 2016: · Consolidated Volumes decreased 5.7%. The Chile Operating segment decreased 5.7%, the International Business Operating segment showed a 10.0% decrease and the Wine Operating segment an increase of 7.4% this quarter. · Net sales decreased 0.9% as a consequence of 5.7% lower consolidated Volumes partially compensated by 5.1% higher average prices. · Gross profit decreased 7.8% explained by a 0.9% decrease in Net Sales and a 6.9% increase in Cost of sales. · EBITDA declined 31.4%, due to decreases in the Chile and International Business Operating segments, partially offset by an increase in the Wine Operating segment. · Net income decreased 66.1% this quarter. · Earnings per share decreased 66.1% due to a lower Net income. Key figures Q2´16 Q2´15 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 5,063 (5.7) Net sales 310,673 (0.9) Gross profit 164,482 (7.8) EBIT 30,343 (50.9) EBITDA 50,239 (31.4) Net income for the period 18,549 (66.1) Earnings per share 50.2 (66.1) Key figures YTD '16 YTD '15 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 11,644 1.1 Net sales 693,508 4.1 Gross profit 381,752 0.2 EBIT 98,507 (9.8) EBITDA 136,884 (6.8) Net income for the period 61,838 (17.7) Earnings per share 167.4 (17.7) 1 The consolidated figures of the following release are expressed in nominal Chilean Pesos and according to the rules and instructions of the Chilean Superintendence of Securities and Insurance ("SVS"), which are in accordance with IFRS. 2 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. Figures in tables and exhibits have been rounded off and may not add up exactly to the total shown. 3 All references in this Press Release shall be deemed to refer to Q2’16 figures compared to Q2’15 figures, unless otherwise stated. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU
